*957ORDER
PER CURIAM.
Defendant appeals his first degree tampering conviction for which he was sentenced to a term of fifteen years imprisonment and the denial of his Rule 29.15 motion. We affirm. The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b).